                 Case 2:16-cv-00693-RFB-BNW Document 83 Filed 03/31/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Deutsche Bank National Trust Company,
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-00693-RFB-BNW
Seven Hills Master Community
Association, SFR Investments Pool 1,
LLC, et al.,
                       Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Defendants' Motion for Default Judgment against Cross Defendant William Parker is GRANTED.




         March 31, 2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/
                                                               /s/H.
                                                                  D.Magennis
                                                                     Reich-Smith
                                                             Deputy Clerk
